DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/28/2022 has been entered. Claims 1-4 and 7-10 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/16/2021.
The specification was received on 2/28/2022. This specification is acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitney et al. (US 4,273,122).
Regarding claim 1, Whitney teaches an articular administration device (figure 1 with an embodiment shown in figure 23) comprising:
a reservoir (see “r” in figure 23 below) configured to contain at least one active ingredient (liquid contained in element 521), 
a feeding duct 181 (column 12, lines 14-18) for said active ingredient adapted to be at least partially introduced into a body at an articulation; 
a pump (integrated structure formed by elements 554, 555 and 542, column 23, lines 15-27) designed to push said active ingredient from said reservoir (see “r” in figure 23 below) into said feeding duct 181 and then into said articulation; and 
a control unit 536 (column 23, lines 15-27) adapted to control said pump 554, 555, 542 so that said pump carries out the delivery of said active ingredient into said articulation; and 
wherein the articular administration device (figure 1) is wearable (wearable due to element 12) and comprises anchoring means 12 (column 4, lines 19-20, “a carrier … on the patient”) for attaching said articular administration device to a patient, 

wherein said reservoir (see “r” in figure 23 below) comprises a duct (see the duct structure indicated by element “I” in figure 23 below) transverse to said preferred extension axis (see “a” in figure 23 below) and defining said inlet section (see “I” in figure 23 below); and a valve 551 (column 22, lines 63-66) adapted to adjust introduction into said collection chamber through said inlet section, 
wherein said pump 554, 555, 542 comprises a plunger 542 capable of sliding within said collection chamber (column 23, lines 15-27) along said preferred extension axis (see “a” in figure 23 below), thereby controlling the output of said active ingredient from said collection chamber through said opening 546; and 
.


    PNG
    media_image1.png
    286
    232
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Alfano (US 4,581,015) in view of Whitney et al. (US 4,273,122) and further in view of Becker, Jr. (US 4,121,585).
Regarding claim 1, Alfano discloses an articular administration device (figure 1) comprising: 
a reservoir 10 configured to contain at least one active ingredient (fluid inside element 10, column 3, lines 39-42); 
a feeding duct 17 for said active ingredient adapted to be at least partially introduced into a body at an articulation; 
a pump (integrated structure formed by elements 25, 14, 15, 16) designed to push said active ingredient from said reservoir 10 into said feeding duct 17 and then into said articulation; and 
wherein said reservoir 10 comprises a hollow body 11; and wherein said hollow body 11 defines a preferred extension axis (an axis parallel to element 14), a collection chamber (hollow portion inside element 11 that receives the fluid) for said active ingredient, an opening (opening in element 13 that allows fluid get out of element 10 and into element 17) at least adapted to allow said active ingredient to exit said collection chamber (hollow portion inside element 11 that receives the fluid); and an inlet section (figure 2) for introducing said active ingredient into said collection chamber located on 
wherein said reservoir 10 comprises a duct 20 transverse to said preferred extension axis (axis parallel to element 14) and defining said inlet section (figure 2); 
wherein said pump 14, 15, 16, 25 comprises a plunger 15 adapted and configured for sliding within said collection chamber (hollow portion inside element 11 that receives the fluid) along said preferred extension axis, thereby controlling an output of said active ingredient from said collection chamber through said opening (opening in element 13 that allows fluid get out of element 10 and into element 17); and 
wherein said sliding of said plunger 15 is able to define at least one loading position (position shown in figure 1) in which said plunger 15 is positioned so that said inlet section (figure 2) and said collection chamber (hollow portion inside element 11 that receives the fluid) are enclosed between said plunger 15 and said opening (opening in element 13 that allows fluid get out of element 10 and into element 17) and wherein said sliding of said plunger 15 is able to define at least one working position (position when element 15 is between element 20 and 13) in which said plunger 15 is interposed between said inlet section (figure 2) and said opening. Alfano is silent regarding a control unit adapted to control said pump so that said pump carries out the delivery of said active ingredient into said articulation; and wherein the articular administration device is wearable and comprises anchoring means for attaching said articular administration device to a patients.
However, Whitney teaches a design of an articular administration device (figures 1-3) comprising a control unit 36 (column 4, lines 37-40, column 13, lines 5-18) adapted to control said pump 20 so that said pump carries out the delivery of said active ingredient into said articulation; and wherein the articular administration device is wearable and comprises anchoring means 12 (column 4, lines 19-20, “a carrier … on the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the articular administration device of Alfano to incorporate a control unit adapted to control said pump so that said pump carries out the delivery of said active ingredient into said articulation; and wherein the articular administration device is wearable and comprises anchoring means for attaching said articular administration device to a patients; and a valve adapted to adiust the introduction into said collection chamber through said inlet section as taught by Whitney for the purpose of injecting the fluid into the patient at a controlled rate to prevent serious injury or fatality of the patient (abstract, column 1, lines 14-18, column 1, lines 31-41) and attaching the articular administration device to the people (column 4, lines 19-20).
Alfano discloses self-closing membrane 21 (figure 2) but is silent regarding a valve adapted to adjust the introduction into said collection chamber through said inlet section.
However, Becker teaches a design of an anti backflow injection device comprising wherein a valve (column 4, line 44-column 5, line 2) adapted to adiust the introduction into said collection chamber (hollow portion inside elements 30 and 34) through said inlet section 36 for the purpose of preventing backflow of the fluid into the fluid source and operate the fluid delivery into the collection chamber through one hand (column 1, lines 63-column 2, line 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the articular 

Regarding claim 2, Alfano discloses wherein the pump is capable of being integrally (figure 1) connected to said reservoir but is silent regarding the pump is capable of being detachably connected to said reservoir. However, one can construe that element 14, 15, 16, 25 can be removed from element 10 because there is no structure that prevents disconnection of elements 14, 15, 16, 25 from element 10. 
Additionally, Whitney teaches wherein the pump 20 is detachably connected (column 10, lines 10-28, connection between elements 136 and 138 allows disconnection between element 22 and pump) to said reservoir 22 for the purpose of using a well-known alternative means for disconnectably connecting the reservoir to the pump (column 10, lines 10-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the connection between the pump and reservoir of Alfano to incorporate the pump is capable of being detachably connected to said reservoir as taught by Whitney for the purpose of using a well-known alternative means for disconnectably connecting the reservoir to the pump (column 10, lines 10-28).

Regarding claim 3, Alfano discloses wherein said hollow body 11 comprises at least one protrusion 26, 23, 24 but is silent regarding wherein the pump comprises one or more teeth adapted to engage with the at least one protrusion.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify connection between the protrusion and pump of Alfano to incorporate wherein the pump comprises one or more teeth adapted to engage with the at least one protrusion as taught by Whitney for the purpose of using a well-known alternative means for disconnectably connecting the reservoir to the pump (column 10, lines 10-28).

Regarding claim 4, Alfano discloses wherein said at least one protrusion 26, 23, 24 extends perpendicularly (elements 26, 23, 24 extends perpendicular to an axis parallel to element 14) to said preferred extension axis and is close to said inlet section (figure 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al. (US 4,273,122) in view of Smith et al. (US 5,690,618).
Regarding claim 1, Whitney discloses an articular administration device (figure 1 with an embodiment shown in figure 23) comprising:
a reservoir (see “r” in figure 23 above) configured to contain at least one active ingredient (liquid contained in element 521), 
a feeding duct 181 (column 12, lines 14-18) for said active ingredient adapted to be at least partially introduced into a body at an articulation; 

a control unit 536 (column 23, lines 15-27) adapted to control said pump 554, 555, 542 so that said pump carries out the delivery of said active ingredient into said articulation; and 
wherein the articular administration device (figure 1) is wearable (wearable due to element 12) and comprises anchoring means 12 (column 4, lines 19-20, “a carrier … on the patient”) for attaching said articular administration device to a patient, 
wherein said reservoir (see “r” in figure 23 above) comprises a hollow body (body of element “r” in figure 23 above is hollow because element “r” in figure 2 above allows liquid to flow and accommodates element 542 and other components); and wherein said hollow body defines a preferred extension axis (see “a” in figure 23 above), a collection chamber (chamber being a portion inside element “r” in figure 23 above that allows liquid from element 521 to be filled prior to injecting into the patient) for said active ingredient, an opening 546 at least adapted to allow said active ingredient to exit said collection chamber (column 22, lines 45-50); and an inlet section (see “I” in figure 23 above, element “I” in figure 23 above indicates the pipe structure allowing fluid to flow from element 521 towards a chamber inside element “r” in figure 23 above and including element 544) for introducing said active ingredient into said collection chamber located on the opposite side of said opening 546 (element “I” in figure 23 is located proximally compared to element 546 therefore, being construed as being on opposite side) with respect to said collection chamber (chamber being a portion inside element “r” in figure 23 above that allows liquid from element 521 to be filled prior to injecting into the patient); 

wherein said pump 554, 555, 542 comprises a plunger 542 capable of sliding within said collection chamber (column 23, lines 15-27) along said preferred extension axis (see “a” in figure 23 above), thereby controlling the output of said active ingredient from said collection chamber through said opening 546; and 
wherein said sliding of said plunger 542 is able to define at least one loading position (position shown in figure 23) in which said plunger 542 is positioned so that said inlet section (see “I” in figure 23 above) and said collection chamber (chamber being a portion inside element “r” in figure 23 above that allows liquid from element 521 to be filled prior to injecting into the patient) are enclosed between said plunger 542 and said opening 546, wherein said sliding of said plunger 542 is able to define at least one working position (position where element 542 has reached the end 552 to empty the chamber inside element “r” in figure 23 above) in which the plunger 542 is interposed (element “I” is positioned slightly above from element 552 therefore, when element 542 reaches the end 552, element 542 can be construed to be between element “I” in figure 23 above and element 546. Furthermore, with respect to element “I” at element 551, element 542 at element 552 will be below element “I” and thus can be construed as being interposed between element “I” in figure 23 above and element 546) between said inlet section (see “I” in figure 23 above) and said opening 546. Whitney further discloses that the control unit 536 controls the plunger 542 movement based on voltage (column 23, lines 15-27) and wherein said control unit 536 is adapted to control the return of said plunger 542 into said reloading position (returning plunger back to position shown in 
However, Smith teaches a design of an electronic syringe (figure 1) comprising end stop sensors 106 (figure 3A) capable of detecting when said plunger reaches an end stop (column 7, lines 22-30) for the purpose of using a sensor to assist control unit in determining regarding automatically retracting the plunger to the reloading position (column 7, lines 22-30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the articular administration device of Whitney to incorporate end stop sensors capable of detecting when said plunger reaches an end stop as taught by Smith for the purpose of using a sensor to assist control unit in determining regarding automatically retracting the plunger to the reloading position (column 7, lines 22-30).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alfano (US 4,581,015) in view of Whitney et al. (US 4,273,122), in view of Becker, Jr. (US 4,121,585) and further in view of Smith et al. (US 5,690,618).
Regarding claim 1, Alfano discloses an articular administration device (figure 1) comprising: 
a reservoir 10 configured to contain at least one active ingredient (fluid inside element 10, column 3, lines 39-42); 
a feeding duct 17 for said active ingredient adapted to be at least partially introduced into a body at an articulation; 

wherein said reservoir 10 comprises a hollow body 11; and wherein said hollow body 11 defines a preferred extension axis (an axis parallel to element 14), a collection chamber (hollow portion inside element 11 that receives the fluid) for said active ingredient, an opening (opening in element 13 that allows fluid get out of element 10 and into element 17) at least adapted to allow said active ingredient to exit said collection chamber (hollow portion inside element 11 that receives the fluid); and an inlet section (figure 2) for introducing said active ingredient into said collection chamber located on the opposite side (figure 1) of said opening (opening in element 13 that allows fluid get out of element 10 and into element 17) with respect to said collection chamber; 
wherein said reservoir 10 comprises a duct 20 transverse to said preferred extension axis (axis parallel to element 14) and defining said inlet section (figure 2); 
wherein said pump 14, 15, 16, 25 comprises a plunger 15 adapted and configured for sliding within said collection chamber (hollow portion inside element 11 that receives the fluid) along said preferred extension axis, thereby controlling an output of said active ingredient from said collection chamber through said opening (opening in element 13 that allows fluid get out of element 10 and into element 17); and 
wherein said sliding of said plunger 15 is able to define at least one loading position (position shown in figure 1) in which said plunger 15 is positioned so that said inlet section (figure 2) and said collection chamber (hollow portion inside element 11 that receives the fluid) are enclosed between said plunger 15 and said opening (opening in element 13 that allows fluid get out of element 10 and into element 17) and wherein said sliding of said plunger 15 is able to define at least one working position (position when element 15 is between element 20 and 13) in which said plunger 15 is interposed 
However, Whitney teaches a design of an articular administration device (figures 1-3 including embodiment of figure 23) comprising a control unit 536 (column 23, lines 15-27) adapted to control said pump 554, 555, 542 so that said pump carries out the delivery of said active ingredient into said articulation; and wherein the articular administration device (figure 1) is wearable (wearable due to element 12) and comprises anchoring means 12 (column 4, lines 19-20, “a carrier … on the patient”) for attaching said articular administration device to a patient for attaching said articular administration device to a patients, wherein said control unit 536 is adapted to control the return of said plunger 542 into said reloading position (returning plunger back to position shown in figure 23 for subsequent dose delivery) for the purpose of injecting the fluid into the patient at a controlled rate to prevent serious injury or fatality of the patient (abstract, column 1, lines 14-18, column 1, lines 31-41) and attaching the articular administration device to the people (column 4, lines 19-20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the articular administration device of Alfano to incorporate a control unit adapted to control said pump so that said pump carries out the delivery of said active ingredient into said articulation; and wherein the articular administration device is wearable and comprises anchoring means for attaching said articular administration device to a patients; and a valve adapted to adjust the introduction into said collection chamber through said inlet section 
Alfano discloses self-closing membrane 21 (figure 2) but is silent regarding a valve adapted to adjust the introduction into said collection chamber through said inlet section.
However, Becker teaches a design of an anti backflow injection device comprising wherein a valve (column 4, line 44-column 5, line 2) adapted to adiust the introduction into said collection chamber (hollow portion inside elements 30 and 34) through said inlet section 36 for the purpose of preventing backflow of the fluid into the fluid source and operate the fluid delivery into the collection chamber through one hand (column 1, lines 63-column 2, line 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the articular administration device of Alfano to incorporate a valve adapted to adiust the introduction into said collection chamber through said inlet section as taught by Becker for the purpose of preventing backflow of the fluid into the fluid source and operate the fluid delivery into the collection chamber through one hand (column 1, lines 63-column 2, line 7).
Alfano in view of Whitney is silent regarding comprising end stop sensors capable of detecting when said plunger reaches an end stop.
However, Smith teaches a design of an electronic syringe (figure 1) comprising end stop sensors 106 (figure 3A) capable of detecting when said plunger reaches an end stop (column 7, lines 22-30) for the purpose of using a sensor to assist control unit 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the articular administration device of Alfano/Whitney to incorporate end stop sensors capable of detecting when said plunger reaches an end stop as taught by Smith for the purpose of using a sensor to assist control unit in determining regarding automatically retracting the plunger to the reloading position (column 7, lines 22-30).

Regarding claim 8, Alfano discloses wherein the pump is capable of being integrally (figure 1) connected to said reservoir but is silent regarding the pump is capable of being detachably connected to said reservoir. However, one can construe that element 14, 15, 16, 25 can be removed from element 10 because there is no structure that prevents disconnection of elements 14, 15, 16, 25 from element 10. 
Additionally, Whitney teaches wherein the pump 20 is detachably connected (column 10, lines 10-28, connection between elements 136 and 138 allows disconnection between element 22 and pump) to said reservoir 22 for the purpose of using a well-known alternative means for disconnectably connecting the reservoir to the pump (column 10, lines 10-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the connection between the pump and reservoir of Alfano to incorporate the pump is capable of being detachably connected to said reservoir as taught by Whitney for the purpose of using a well-known alternative means for disconnectably connecting the reservoir to the pump (column 10, lines 10-28).


However, Whitney teaches wherein the pump 20 comprises one or more teeth 138 (according to applicant’s disclosure teeth appears to be a structure that can hold the flanges of the syringe therefore, element 138 can be construed as teeth) adapted to engage with the at least one protrusion 136 for the purpose of using a well-known alternative means for disconnectably connecting the reservoir to the pump (column 10, lines 10-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify connection between the protrusion and pump of Alfano to incorporate wherein the pump comprises one or more teeth adapted to engage with the at least one protrusion as taught by Whitney for the purpose of using a well-known alternative means for disconnectably connecting the reservoir to the pump (column 10, lines 10-28).

Regarding claim 10, Alfano discloses wherein said at least one protrusion 26, 23, 24 extends perpendicularly (elements 26, 23, 24 extends perpendicular to an axis parallel to element 14) to said preferred extension axis and is close to said inlet section (figure 2).

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7, line 24-page 8, last line that Whitney fails to teach the difference in new independent claim of having a loading position in which the inlet 

Applicant further argues on page 9, line 1-page 10, line 21 that the combination of Whitney and Smith is improper because Whitney and Smith are silent regarding the technical problem solved by the invention since Whitney uses piezoelectric to control return of the piston and Smith uses a sensor to perform retraction. Examiner respectfully disagrees. Whitney is silent regarding the use of any sensor and fails to disclose in detail regarding how the control unit determines that the piston has reached the end of the reservoir. Smith provides a solution for determining the piston position by providing the use of sensor. Therefore, the combination of Whitney and Smith is obvious to one of ordinary skill in the art. The combination of Whitney and Smith discloses each and every limitation of claim 7 above in the current office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chernack (US 6,579,263 B1), Chernack et al. (US 2003/0135165 A1), Grinberg (US 2008/0255523 A1): discloses a design of a syringe with an inlet section at an angle with respect to an axis.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783